 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         CR-18-00223-TUC-RCC (DTF)
10                  Plaintiff,                         ORDER
11   v.
12   Scott Daniel Warren,
13                  Defendant.
14
15
16          The Court has taken under advisement the Motion to Dismiss Indictment Due to
17   Selective Enforcement (Doc. 186) and the Motion to Estop Government from Arguing
18   Directly Contrary Positions for Strategic Gain (Doc. 170) filed by the Defendant. The Court
19   has considered all evidence and reviewed all admitted exhibits. The Motion to Dismiss
20   Indictment is DENIED.
21          The Court also finds the Motion for Estop is DENIED. The Government’s position
22   is not inherently inconsistent.
             Dated this 21st day of May, 2019.
23
24
25
26
27
28
